     Case: 4:19-cr-00724-SRC Doc. #: 2 Filed: 08/29/19 Page: 1 of 2 PageID #: 6


                              UNITED STATES DISTRICT COURT .
                              EASTERN DISTRICT OF MISSOURI
                                                                                               FILED
                                    EASTERN DIVISION
                                                                                             AUG 2 9 2019
UNITED STATES OF AMERICA,                            )                                   U. S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MO
                                                     )                                          ST.LOUIS .
                       Plaintiff,                    )
                                                     )
v.                                                   )
                                                     )
                                                           4:19CR724 SRC/SPM
DYRICE PORTER and                                    )
SHERMAN TRICE,                                       )
                                                     )
                       Defendants.                   )


                                         INDICTMENT

                                         COUNT ONE

               The Grand Jury charges that:

       On or about July 14, 2019, in the ·city of St. Louis within the Eastern District of

Missouri,

                                     DYRICE PORTER and
                                      SHERMAN TRICE,

the Defendants herein, acting together, did obstruct, delay, or affect commerce or the movement

of any article or commodity in commerce or attempt to do so by robbery of Alsalam Grocery and

Bakery, a commercial establishment engaged in interstate or foreign commerce and in the

business of buying and selling articles and commodities that have been previously transported in

illterstate or foreign commerce.

       In violation of Title 18, United States Code, Sections 195l(a) and 2.

                                         COUNT TWO

       The Grand Jury further charges that:
    Case: 4:19-cr-00724-SRC Doc. #: 2 Filed: 08/29/19 Page: 2 of 2 PageID #: 7


       On or about July 14, 2019, in the City of St. Louis within the Eastern District of

Missouri,

                                    DYRICE PORTER and
                                     SHERMAN TRICE,

the Defendants herein, acting together, knowingly possessed and brandish~d one or more

firearms, in furtherance of a crime of violence for which they may be prosecuted in a court of the

United States, that is, obstructing, delaying, or affecting commerce by robbery as charged in

Count One herein.

       In violation of Title 18, United States Code, Sections 924(c)(1 )(A) and 2 and punishable

under Title 18, United States Code, Section 924(c)(l)(C)(ii).



                                                            A TRUE BILL


                                                            FOREPERSON
JEFFREY B. JENSEN
United States Attorney



J. CHRISTIAN GOEKE, #39462MO
Assistant United States Attorney
